I have studied the evidence in this case with care, and it is amply sufficient to sustain this conviction. It does not show that appellant took Whitfield's money with Whitfield's knowledge. It does show that when he at first tried to take it Whitfield protested and he did not then get it — that is when he first took him to the room. He took the money later — after he got him in bed and while he was so drunk he knew nothing — and when Whitfield did not know it, and could not have known it.
It is true appellant claimed he took Whitfield's money — just $1, to pay for the room, and did pay it for the room. But the other testimony shows he took much more than $1, and at the very time he took it, it was with the intention to convert it to his own use, and he did so — not that he formed such intention later.
The other testimony shows he took some bills of greenbacks and attempted to surreptitiously put them in his pocket, and when seen and charged therewith at the very time, he falsely claimed it was not greenbacks but a dirty handkerchief he was putting therein. After being thus seen and charged therewith, he then went back into the room and stayed some time, and then returned to the others, and then and not till then did he offer to be searched. Of course, he had then *Page 174 
secreted the money about his person or the room. He then left and was shown to have spent money, and later returned to the room.
This case should not be reversed, but affirmed. I dissent.